Per Curiam.
' We are of opinion that the newly-discovered evidence entitled the defendant to a retrial of the action, That evidence ia to the effect that the plaintiff received substantial interests in the enterprises in which he claimed to have made investments on behalf of the defendant. This newly-discovered evidence, if found to be credible, would establish not merely that the plaintiff’s testimony at the trial that he had no interest in these enterprises was false but would tend also to establish that the investments made in the two enterprises were for the plaintiff’s account,
The orders denying motions for a new trial should be reversed, the judgment vacated and a new trial ordered, with costs to the appellant to abide the event.
Present" Martin, P, J,, Murrell, McAvoy, O’Malley and Untermyer, JJ.
Orders reversed and judgment vacated and a new trial ordered, with costs to the appellant to abide the event.